Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 1 of 17 PageID #:18588




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                        )
UNITED STATES SECURITIES                )
AND EXCHANGE COMMISSION,                )
                                        )
                  Plaintiff,            )     Civil Action No. 18-cv-5587
                                        )
v.                                      )     Judge John Z. Lee
                                        )
EQUITYBUILD, INC., EQUITYBUILD          )     Magistrate Judge Young B. Kim
FINANCE, LLC, JEROME H. COHEN,          )
and SHAUN D. COHEN,                     )
                                        )
                  Defendants.           )
                                        )

                        RECEIVER’S OPPOSITION
              TO INSTITUTIONAL LENDERS’ MOTION TO STAY




                                                Michael Rachlis
                                                Jodi Rosen Wine
                                                Rachlis Duff & Peel LLC
                                                542 South Dearborn Street, Suite 900
                                                Chicago, IL 60605
                                                Phone (312) 733-3950
                                                Fax (312) 733-3952
                                                mrachlis@rdaplaw.net
                                                jwine@rdaplaw.net

                                                Attorneys for Kevin B. Duff, Receiver
  Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 2 of 17 PageID #:18589




        The current motion is simply another attempt to interfere with the Receiver’s efforts to

preserve the assets of the Estate and maximize the funds available for the Cohens’ victims and

creditors.1 Once again, it is premised on presumptions that ignore the complexity of this action,

the claims of others, and the procedures that the Court has designed to provide due process to all

claimants. The current motion is, of course, not the first motion to stay that these Institutional

Lenders have filed in an effort to upend and delay the efforts of the Receivership. In July 2019,

they sought a stay of all sales, which was rejected by the Magistrate Judge and this Court. Dkt.

No. 447 at 4 (“their request essentially amounts to a request barring the Receiver from proceeding

with the sale of all mortgage-encumbered properties”). In March 2020, when the pandemic hit,

they filed another motion to stay the marketing and sales of properties (Dkt. No. 668), which was

again denied (Dkt. No. 677). Shortly thereafter, they filed yet another motion to stay (Dkt. No.

694), which the Court again denied (Dkt. No. 704). Like each of their prior and numerous motions

to stay, this one should be denied.

        First, and fundamentally, the Institutional Lenders’ basis for bringing an appeal as of right

under 28 U.S.C. § 1292(a) does not exist.              As discussed below, the Seventh Circuit has




        1
           Both the purported need and supposed urgency of the instant motion is belied by the record. Two
years ago, the Receiver disclosed his plan to liquidate the properties of the Estate in order to preserve and
maximize the sales proceeds available to eventual distribution to the Cohens’ victims and creditors. (Dkt.
No. 166) The Receiver has implemented that plan deliberately and methodically since then, with the
Court’s approval at each step. (E.g., Dkt. Nos. 310, 311, 346, 352, 378, 447, 545, 602, 616, 632, 633, 676,
680, 683, 684 & 711) With respect to the two properties that are the subject of the current motion, the
Receiver moved to approve the process for their sale in January 2020 (Dkt. No. 618). The Court granted
that motion on Apri1 1, 2020. (Dkt. No. 681) If the Institutional Lenders had a legitimate right of appeal,
which they do not, then they could and should have brought this motion long ago. Underscoring the fact
that this is simply a long delayed and untimely motion for reconsideration, after the Court denied their prior
motions to stay and allowed the sale of these properties (e.g., Dkt. Nos. 677, 681, 704), they failed to bring
the instant motion. If they had a right to bring an appeal, which they do not, they also waived it by delay.


                                                      1
  Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 3 of 17 PageID #:18590




conclusively stated that appellate jurisdiction does not exist for such an appeal. Because they do

not have the right to an appeal, there is no basis for a stay. 2

        Second, the factors that are traditionally examined relative to a stay all strongly favor denial

of the request here. The Institutional Lenders must establish that they have strong ability to

succeed on the merits. Not only are they very unlikely to succeed, but they fail to articulate the

alleged errors in an order of the Court that they seek to appeal. Even if they had done so, the logic

and standards repeatedly set forth by this Court in its orders addressing the sale of properties in

the EquityBuild Estate are consistent with its authority and discretion in handling a federal equity

receivership and overseeing the disposition of its assets. Moreover, as this Court has repeatedly

noted and the Receiver has consistently recommended, the proceeds from the sales of these

properties will be held in separate accounts, subject to all liens against the properties, pending

determination who has legitimate and priority interests in those proceeds. In short, there is no




        2
           The Institutional Lenders also have filed a motion to certify certain questions for appeal pursuant
to 28 U.S.C. § 1292(b). (Dkt. Nos. 833, 834) The Receiver opposes the certification motion, which
improperly and unnecessarily invites piecemeal litigation that will engender unnecessary and harmful
further costs and delay. There is no good basis either for the motion or the questions raised. “Section
1292 is used sparingly by courts, and used only in exceptional cases.” Baranski v. Serhant, 602 F. Supp.
33, 36 (N.D. Ill. 1985) (denying motion for certification of questions under 1292(b)) (citing Vaughn v.
Regents of the University of California, 504 F. Supp. 1349, 1355 (D.C. Cal. 1981)); see, e.g., In Re City of
Memphis, 293 F.3d 345, 350 (6th Cir. 2002) (to same effect).
         To meet the statutory requirement, the following must be established: (1) the order involves a
controlling question of law, (2) a substantial ground for difference of opinion exists regarding the
correctness of the decision, and (3) an immediate appeal may materially advance the ultimate termination
of the litigation. 28 U.S.C. § 1292(b). None of these factors are met. There are not controlling questions
of law, but instead complex questions driven by factual circumstances, many of which interweave with
legal issues and also involve discretionary decisions from the District Court. Further, there is no substantial
ground for difference opinion regarding the District Court’s decisions, circumstances which are not altered
even when a litigious and delay driven litigant has the financial resources to file innumerable objections to
nearly every decision. Finally, such appeal will not materially advance the ultimate termination of the case,
but will instead further contribute to the delays that these same litigants have created, also at a time when
the Court and stakeholders are embarking on the claims resolution process. While the Receiver believes
that a Section 1292(b) motion should be denied without briefing, if the Court believes that additional
briefing will be helpful, such a brief can be submitted along a time frame that the Court deems appropriate.


                                                      2
 Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 4 of 17 PageID #:18591




irreparable harm from denying the current motion, as the sale proceeds will be placed in a separate

account subject to the alleged security interests and claims of these Institutional Lenders.

       Tellingly, the Institutional Investors do not even address the harm to other litigants and

stakeholders from any process that disregards the rights of other claimants. Their unrelenting

efforts to effectively steamroll the Receiver and the other stakeholders are simply a thinly veiled

effort to quash any other claimants’ rights to due process. Even if these objectors ultimately are

determined, pursuant to a fair and legitimate process, to have a right to the sales proceeds, it is in

their interests along with the interests of all stakeholders to have those rights determined by a

process that is fair and equitable.

       As the Court is well aware from the constant flow of motions and objections from the

Institutional Lenders, it is imperative that these sales proceed as quickly as possible particularly as

the pandemic continues and is currently worsening (which places strains on tenants’ ability to pay

rent and the accompanying negative impact, risk, and uncertainty with respect to property values)

and to avoid the risk of casualty events such as fires, vandalism, and other injuries. Further, there

are much greater carrying expenses due to winter and the heating season at a time that the pandemic

and economic downturn for tenants in this market is limiting and impacting property revenues.

Further, there is a legitimate risk that the Receivership may be unable to obtain renewal insurance

if these properties are held into the second quarter of next year given past experience and the

various risk profiles. All stakeholders have a significant interest in an efficient receivership and

court system, all of which has been and will continue to be impacted through further delay. In this

way, and others, a stay of property sales harms the public interest, which includes the other

claimants, the Receivership Estate, and the Court.




                                                  3
  Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 5 of 17 PageID #:18592




        I.      There Is No Appeal As Of Right For Which A Stay Is Appropriate.

        The Institutional Lenders argue that they can appeal this Court’s order approving sales

because it is an order associated with the wind up of the Receivership:

                By overruling the Mortgagees’ Objection and granting the Ninth Sale
                Motion, the Court has wrongfully refused to take the steps necessary to
                accomplish the “wind up” of this estate. In other words, the order granting
                the Ninth Sale Motion and denying the Mortgagees’ Objection is a “refusing
                order[]” to take steps to accomplish the purpose of the wind up of the estate.
                28 U.S.C. §1292(a)(2).

(Motion at 3)

        Indeed, the Institutional Lenders argue that the Seventh Circuit decision in U.S. v. Antiques

Ltd. P’ship, 760 F.3d 668 (7th Cir. 2014) supports their interpretation stating as follows:

                In Antiques, a receiver was appointed as part of the post-judgment tax
                collections proceedings to assist the United States in recovering on tax liens.
                The court found that three types of orders are appealable under 1292(a)(2):
                (i) orders appointing a receiver, (ii) orders refusing to wind up a
                receivership, and (iii) orders refusing to take steps to accomplish the
                purposes for winding up a receivership. Antiques, 760 F.3d at 672. Here,
                the Order approving the Ninth Sale Motion is an appealable order
                under the third category.

(Motion at 4) (emphasis supplied)3

        However, and directly contrary to the position advanced by the Institutional Lenders, the

Seventh Circuit stated the exact opposite in its Antiques decision:

                But the fourth appeal in this case—the one challenging the district court’s
                approval of property sales by the receiver—was from an interlocutory order
                in the postjudgment collection proceeding and thus is not within our
                jurisdiction. This is so even though, as we said, an interlocutory order

        3
          Notably, Section 1292(a)(2) provides jurisdiction from interlocutory orders appointing receivers.
If the movants had a legitimate basis for appealing this Court’s creation of and maintenance of a
receivership in this action, they could and should have sought such an appeal long ago. They have had, in
fact, over two years and yet have failed to do so. (See Dkt. No. 16, issued August 17, 2018). Furthermore,
rather than appeal an order “refusing to wind up receiverships or to take steps to accomplish the purposes
thereof, such as directing sales or other disposals of property,” which Section 1292(a)(2) permits, the
current motion to stay contravenes the express purpose of Section 1292(a)(2) by seeking to stop the Court’s
orders directing the sales of the properties at issue.


                                                    4
  Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 6 of 17 PageID #:18593




                appointing a receiver is appealable, as is an interlocutory order “refusing to
                wind up receiverships or to take steps to accomplish the purposes thereof,
                such as directing sales or other disposals of property.” 28 U.S.C. §
                1292(a)(2). Parties in other cases have argued that this additional statutory
                language authorizes appeals from orders en route to winding up the
                receivership, which could include the sale order in the collection phase of
                this case. But that would both strain the statutory language and make
                anything the receiver did appealable immediately, which could flood the
                courts of appeals with interlocutory appeals. We therefore agree with the
                courts that have held that appellate jurisdiction over interlocutory orders
                involving receivers is limited to the three types of order specified in section
                1292(a)(2): orders appointing a receiver, orders refusing to wind up a
                receivership, and orders refusing to take steps to accomplish the purposes
                for winding up a receivership.

Antiques, 760 F.3d at 671-72.

        The Seventh Circuit further recognized that numerous other appellate courts agree,

including the First, Second, Third, and Ninth Circuits. Id. (citing Commodity Futures Trading

Comm’n v. Walsh, 618 F.3d 218, 225 n.3 (2d Cir. 2010); Plata v. Schwarzenegger, 603 F.3d 1088,

1099 (9th Cir. 2010); SEC v. Black, 163 F.3d 188, 194-95 (3d Cir. 1998); State Street Bank &

Trust Co. v. Brockrim, Inc., 87 F.3d 1487, 1490-91 (1st Cir. 1996)). No circuit (other than the one

citation to the 2010 Fifth Circuit decision which predates the Seventh Circuit’s decision) is

different, and that Fifth Circuit decision is precisely the type of decision that the Seventh Circuit

rejects because it “strain[s] the statutory language and make anything the receiver did appealable

immediately.” Antiques, 760 F.3d at 672.

        Indeed, the Seventh Circuit employs its logic and law by looking at the relevant language

of Section 1292(a) and concluding that it was reasonable for Congress to grant a right of immediate

review where there is a failure to take certain actions, but not burden the appellate court with

ongoing supervision of every action a receiver might take. Courts have noted that “the narrow

interpretation of the statute ..., restricting it to orders refusing to direct actions, makes good sense,”




                                                    5
 Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 7 of 17 PageID #:18594




SEC v. Am. Principals Holdings, Inc., 817 F.2d 1349, 1350 (9th Cir. 1987), and is precisely why

the Seventh Circuit and others all reject the Institutional Lenders’ position.4

       If this were not enough, the Institutional Lenders’ citation and reliance upon SEC v. Janvey,

404 F. App’x 912 (5th Cir. 2010) is largely frivolous. The decision itself expressly provides that

it is nonprecedential: “Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion

should not be published and is not precedent except under the limited circumstances set forth

in 5TH CIR. R. 47.5.4.” Id. at 916 (emphasis added). That is not surprising. In that case, a

motion to dismiss was filed which pointed out that prior precedent was simply wrong in its

interpretation of Section 1292(a). The appellate court provides no analysis of the issue, other than

noting that the panel was unable to overrule prior precedent because it “is well-established that a

panel does not have the authority to overrule a previous panel’s decision absent an intervening,

contrary, or superseding decision by this court, sitting en banc, or by the Supreme Court.” Id. at

914. But by making it clear that such decision was not to be used as precedent, the appellate court

well recognized the lack of substance in its decision. Ultimately, the motion to dismiss the appeal

in that case was granted anyway for lack of constitutional jurisdiction based on mootness. Put

differently, not only is this opinion not binding on the Seventh Circuit, it is bereft of analysis, is

not even precedential in the Fifth Circuit from which the decision emanates, and it should be

disregarded by this Court.

       II.       A Stay Is Otherwise Unsupported And Inappropriate.

       As noted earlier, the Institutional Lenders have previously demanded a stay of sales and

marketing numerous times within a larger stratagem of driving up delay and costs in an apparent

effort to achieve their desired outcomes through attrition. Those efforts have been repeatedly



       4
           The Receiver anticipates filing a motion to dismiss the appeal as soon as practicable.


                                                      6
  Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 8 of 17 PageID #:18595




rejected by this Court, and there is simply no articulated or actual basis why the Court should do

anything different facing the same request with this motion.

                A.       There Is No Irreparable Harm.

        The Institutional Lenders suggest that they will suffer irreparable harm if the properties are

sold, arguing that “[s]elling the Properties to a third party destroys the [Institutional Lenders]

ability to recover the collateral in partial satisfaction of their loans.” (Motion at 7). That is false.

The “collateral” is being sold and deposited in separate account, with those alleged secured

interests attached to those proceeds, and no use of those funds being allowed without a further

Court order. If it is subsequently established, after all asserted stakeholders receive due process,

that these Institutional Lenders have priority and a right to receive the funds, then they obtain a

distribution of the collateral associated with these specific properties from the accounts set up to

hold the proceeds from the sales of those properties. Put differently, the establishment of the

separate accounts to address the finite dollar claims of the Institutional Lenders is the antithesis of

irreparable harm.5

        Any claim of irreparable harm is further belied by the fact that these lenders had the right

to credit bid, but refused to do so. They not only declined to credit bid but made no attempt for

these properties. The Institutional Lenders retort to that failure is that the credit bid rights are

illusory, revoicing the same argument that has been made before, and one that has been continually




        5
           This also largely addresses the mootness argument that the Institutional Lenders advance. The
fact is that a remedy here exists for the Institutional Lenders, namely through the monies that will be placed
in the separate accounts that will hold the proceeds from the sale of the collateral. Moreover, mootness
issues are further undermined by the fact that these same objectors have argued previously and frequently
that a stay is necessary, had those requests repeatedly denied, and sales completed with no such arguments
of alleged irreparable harm. That is a significant inconsistency that further undermines the request here.




                                                      7
  Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 9 of 17 PageID #:18596




rejected by the Court. For example, the Institutional Lenders argue here that: “The credit bid

procedures require the Mortgagees to submit a credit bid prior to a determination on lien priority

and lien amount. The Mortgagees cannot rationally credit bid if they do not know the amount of

the lien or whether their lien is first priority. This exposes the Mortgagees to such risk and liability

that it results in a chilling of credit bidding.” (Motion at 7)

        But this exact argument was made and rejected fifteen months ago in virtually the same

procedural context, with the Institutional Lenders arguing that a stay was necessary and essential,

as Magistrate Judge Kim recognized:

                The Lenders never argued that in order to credit bid, they would first require
                the court to enter final judgment amounts and lien priority determinations.
                The Lenders now argue that without final judgment amounts and priority
                determinations a right to credit bid is merely “illusory.” But if the right to
                credit bid is illusory, that situation is attributable solely to the Lenders. Even
                if the Lenders had argued that their right to credit bid required final
                determinations as to judgment amounts and lien priority, this court would
                have overruled their objections. The court has already denied the Lenders’
                request to stop the claims process and decide the Lenders’ priority. (See R.
                444, April 23, 2019 Tr. at 7-14 (finding that “it makes sense . . . to deal with
                . . . claims in an orderly fashion” through “an orderly claims process,” and
                rejecting lenders’ request for an immediate, first-lien priority
                determination).) Thus, the law of the case would have precluded this court
                from issuing a decision that conflicted with this prior ruling. Even though
                the Lenders now try to distinguish the prior ruling by applying it only to the
                claims process and not to credit-bidding procedures, this court deems such
                a distinction to be one without a difference given the nature of the relief
                they seek.

(Dkt. No. 447 at 4-5)

        This Court affirmed this determination, noting also that such issues had been waived by

the Institutional Lenders and further affirmed the substance of the Magistrate Judge’s rulings.

(Dkt. No. 540 at 8) None of this supports the Institutional Lenders’ irreparable harm arguments.




                                                    8
 Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 10 of 17 PageID #:18597




                B.     The Institutional Lenders Are Not Likely To Succeed On The Merits.

        Continuing to advance dubious and/or rejected arguments, the Institutional Lenders

advance an inaccurate position regarding their burden to establish the likelihood of success on the

merits that that they really have no burden to meet, just a little something – “better than negligible.”

(Motion at 9) In fact, the Seventh Circuit has explained that while the “negligible” standard may

be what is considered on a motion for preliminary injunction, that is not what is required here. In

fact, the burden sits squarely on the movants to show much more:

                However, in the context of a stay pending appeal, where the applicant’s
                arguments have already been evaluated on the success scale, the applicant
                must make a stronger threshold showing of likelihood of success to
                meet his burden. Michigan Coalition of Radioactive Material Users, Inc.
                v. Griepentrog, 945 F.2d 150, 153 (6th Cir.1991) (concluding that a stay
                movant must raise “serious questions going to the merits”) (citation
                omitted); see also Adams v. Walker, 488 F.2d 1064, 1065 (7th Cir.1973)
                (requiring a stay movant to make a “strong” and “substantial” showing
                of likelihood of success on the appeal) . . .

See Matter of Forty-Eight Insulations, Inc., 115 F.3d 1294, 1301 (7th Cir. 1997) (emphasis

supplied); Hilton v. Braunskill, 481 U.S. 770, 776 (1987) (movant must make a “strong” showing

that they are likely to succeed on the merits).

        That all said, whether the burden is the accurate one or the one advanced by the Institutional

Lenders, they meet neither standard.

        As a threshold matter, the Institutional Lenders motion is void of specifics as to exactly

what they are likely to succeed upon relative to this Court’s order approving sale. (See Motion at

8-9) They do not provide any specific citation to the Court’s opinion upon which they claim they

are likely to succeed. Instead, they bootstrap to the “negligible” standard a conclusory statement

that they “believe that the Receiver’s actions and the Court’s denial of the [Institutional Lenders]

requests related to the sales of the Properties are contrary to and extinguish their preexisting




                                                   9
 Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 11 of 17 PageID #:18598




security interests.” (Motion at 8) However, none of that is accurate, including but not limited to

the fact that contrary to the “extinguishment” of such interests, the Receiver has requested and the

Court has ordered that such interests attach (if they exist) to the proceeds to be held in the separate

accounts for the properties.6

        Moreover, the argument that the Institutional Lenders are likely to succeed on merits does

not meet even the false threshold it advances when, as noted, the arguments that have been made

here have been repeatedly raised and repeatedly rejected both by the Magistrate Judge and the

District Court. As this Court noted in the order that is now being appealed:

                Most of the arguments by the two objecting Lenders, Citibank and Fannie
                Mae, were previously rejected by the Court. For instance, in the face of
                nearly identical challenges, the Court already approved the Receiver’s
                credit bidding procedures, Oct. 4, 2019 Order at 4–6, ECF No. 540;
                approved the sales of properties for prices amounting to less than the
                mortgages securing them, Mar. 31, 2020 Order at 7, ECF No. 676; approved
                the sales of properties free and clear of any liens or encumbrances provided
                that those liens attach to the ultimate sales proceeds of the properties, Dec.
                12, 2019 Minute Entry, ECF No. 601; and permitted the Receiver’s property
                managers to bid for properties, Oct. 4, 2019 Order at 4–5.

                The Court also has ruled that an orderly claims process is the most efficient
                and equitable method to resolve competing claims of investors and
                institutional lenders, id. at 5; Mar. 31, 2020 Order at 6; and that a claims
                process is appropriate even for properties where a Lender has a recorded
                mortgage but the investors do not. Id. at 6 n.2 (“Though there are no
                competing mortgages for four of the properties at issue . . . the Court is
                persuaded that, with respect to these properties, ‘other issues remain to be
                resolved during the initiated claims resolution process, including without
                limitation the alleged balance due in connection with the corresponding
                loan, the propriety of all of the component amounts of the claims asserted,
                and the entitlement of the Receiver to an administrative lien on a portion of
                the proceeds, if warranted.’” (citation omitted)). The objectors have raised
                nothing that would change this conclusion.


        6
          Nor is it accurate that the Receiver failed to disclose information to them regarding anticipated
net proceeds from the sales of these properties. (Motion at 7 nn. 5-6) That is misleading, as these lenders
both received the estimated closing costs in connection with notice of the highest bid and relative to
potential credit bidding.



                                                    10
 Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 12 of 17 PageID #:18599




Dkt. No. 825 at 4-5

       The Institutional Lenders’ other arguments that were also raised and rejected by this Court

had no factual or legal authority cited. (Id. at 5) Nor did the Institutional Lenders seek to appeal

any of those prior orders.

       The Institutional Lenders suggest that this Court has acted in a fashion contrary to the

district court decision in Pennant Mgmt., Inc. v. First Farmers Fin., LLC, 2015 WL 4511337 (N.D.

Ill. July 24, 2015). That is inaccurate – the district court in Pennant in fact affirmed that the

Receiver has the authority to request that the Court approve the sale of properties free and clear of

all interests, with rights of lienholders transferred to the proceeds. The Institutional Lenders

citation to another matter pending before the Court (SEC v. Northridge Holdings, Ltd.) where debt

service was paid is meaningless given the different factual circumstances at play here, and has no

weight or remotely supports that an appellate court would disagree with the rulings of this Court

and the Magistrate Judge. Indeed, in this posture, there is neither “negligible” support – and far

from strong support – for their argument on the likelihood of success. See generally SEC v. Wealth

Management, 628 F.3d 323 (7th Cir. 2010)(noting that motions to stay denied by both district and

appellate court); Chao v. Current Dev. Corp., 2008 WL 4681976 at * 4 (N.D. Ill. May 2, 2008)

(denying a motion to stay; recognizing that the consideration is one that involves the question of

whether there is possibility that an appellate court could disagree with the ruling, and noting that:

“[a]s the Court indicated during the March 13, 2008 hearing, ‘I think my rulings were correct, or

I wouldn’t have made them’ (03/13/08 Tr. at 16). That observation is in accord with observations

made by other judges when faced with a motion to stay an order pending appeal. See, e.g., Thomas

v. City of Evanston, 636 F. Supp. 587, 590 (N.D. Ill.1986) (“[h]ad we thought an appeal would be

successful, we would not have ruled as we did in the first place”)”).




                                                 11
 Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 13 of 17 PageID #:18600




               C.      A Stay Creates Significant Harm To Others and the Public.

       In typically myopic fashion, the Institutional Lenders do not even address the factor

regarding harm to other litigants (see Matter of Forty-Eight Insulations, 115 F.3d at 1301 (factor

examined regarding stay includes “whether a stay would substantially harm other parties in

the litigation”)) (emphasis added) and simply proclaim that there is no public harm. (Motion at

10) That argument is remarkable and remarkably wrong.

       The harm to other claimants is significant. There are other claimants who have claims

associated with the properties at issue that will be subject to the claim resolution process who do

not want further delays or increased costs associated with such motions.              Further, these

stakeholders have every interest in having the claims process proceed without further delay and

interference which this latest litigation tactic has created. This delay also has a compound effect

because it is on top of the aggressive litigation tactics that have created significant and additional

delays and costs that have been imposed on all stakeholders, the Receivership Estate and the Court.

Moreover, all stakeholders are impacted because the greater amount of costs associated with the

Institutional Lenders’ delay stratagem impacts what will ultimately be available for distribution.

The Court heard during the October 27, 2020 hearing many investor lender claimants reflect

precisely on the impacts of the delays and how the process has been hijacked by the Institutional

Lenders whose delay driven tactics monopolize the time the of the Court and the Receivership on

this matter.

       A stay would also lead to the impacted properties being held for many more months,

implicating now the winter months and expanding expense significantly for those properties –

including extraordinarily high heating costs, additional property management costs, water and

utilities, property taxes and the like. Not only are there greater expenses associated with holding




                                                 12
 Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 14 of 17 PageID #:18601




the properties, there are greater increases in risks of casualty events such as fires, crime, and other

casualty events and now – in the midst of a pandemic and economic turmoil – tenants who may

have less and less rent to pay effecting the ability to sell the property and its pricing, possibly

crippling operations of such properties.7 Such events have occurred in this Receivership with

properties under contract, with fires damaging properties that were on the verge of being sold,

creating havoc and expense. Avoiding such risks is essential, and the risk of harm is greatly

increased by the Institutional Lenders’ request. On a related note, properties that will continue to

be held will necessitate insurance, which is extraordinarily expensive and more and more difficult

to obtain. All of these reflect the significant harms to other litigants.

         There is a public interest implicated here as well, at a minimum to ensure that the court

system continues to be efficient and to work towards the effort in not delaying the proceedings

further that impact the resolution of claims and increase expense of the process. See, e.g., In re

Sharif, 446 B.R. 870 (N.D. Ill. Bankr. 2011) (“The public interest lies in maintaining a transparent,

efficient bankruptcy system. Delaying the disposition of the assets that Bankruptcy Trustee Horace

Fox, Jr. has on hand while a nonparty to the underlying matter pursues a separate lawsuit, is not in

the public’s interest.”).

         If this were not enough, and contrary to the Institutional Lenders’ argument, the public

harm is also implicated by the fact that there are parties to the purchase and sales contracts that the

Court has approved. Neither delaying those sales nor promoting the possibility of additional

litigation over them serves the interests of the public, the claimants, the Receivership Estate, or the

Court.

         These factors all strongly weigh against the Institutional Lenders motion.

         7
         Indeed, that is precisely why the real estate professionals working and advising the Receiver have
and continue to advise that the properties be sold as quickly as possible so that such exigencies can be
averted. (See, e.g., Dkt. No. 699, Baasch Decl., ¶ 10)


                                                    13
 Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 15 of 17 PageID #:18602




               D.      While A Stay Is Unwarranted, A Bond Is Essential.

       While the Court has discretion to not impose a bond, there is absolutely no reasonable basis

for a waiver of a bond here. The sole rationale provided is that it will cost these Institutional

Lenders money and it is only there to protect themselves (Motion at 9). No affidavits or other

information are set forth regarding the financial position or anything for that matter associated

with the Institutional Lenders that would support a waiver.

       That a bond involves some expense is not a basis for waiving a bond here including under

the one and only case cited by the Institutional Lenders:

               The philosophy underlying Rule 62(d) is that a plaintiff who has won in the
               trial court should not be put to the expense of defending his judgment on
               appeal unless the defendant takes reasonable steps to assure that the
               judgment will be paid if it is affirmed. Posting a supersedeas bond is the
               simplest way of tendering this guaranty but in appropriate cases alternative
               forms of security are allowed, especially when (as in Olympia) the
               requirement of obtaining a bond might imperil other creditors of the
               defendant. That is not a factor in this case. The only factor is the cost of the
               bond. The cost is usually one percent of the amount of the bond, and so in
               this case would be $7,000. This is a modest amount.

Lightfoot v. Walker, 797 F.2d 505, 506-507 (7th Cir. 1986).

       As to their insistence that a bond would only protect their own interests, the Institutional

Lenders ignore that (i) there are a host of other interested stakeholders that are indeed directly

impacted and that includes others who maintain claims in the property as well as unsecured

creditors who may be impacted, as well as the Receivership estate who, for example, would have

possible exposure from the buyer whose offer of purchase has been approved by Court, and (ii)

the claims resolution process has not occurred where the issues of priority, validity, and the

amounts claimed are yet to be determined, and will also impact those amounts. Moreover, these

Institutional Lenders had the ability to protect their alleged interests through a credit bid, but they

failed to do so. Just in the same way the Magistrate Judge Kim noted that a letter of credit would



                                                  14
 Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 16 of 17 PageID #:18603




be needed to protect the interests of other claimants, the Receiver, and the Receivership Assets, a

bond would be needed here for the same reasons. (See, e.g., Dkt. No. 352, at 7-8)

       A stay is not appropriate or warranted, but if the Court were to decide to issue a stay, a

bond is required and absolutely appropriate, and that should be in an amount of at least 110% of

the purchase price of both properties (the additional amount to protect against the additional

expenses that are necessitated by the aggressive and non-stop litigation tactics of the Institutional

Lenders, and to mitigate against all of the risks and costs associated with a later sale).

                                          CONCLUSION

       For the reasons set forth herein, and for all the reasons previously argued and relied upon

by the Court in denying the numerous other requests by the Institutional Lenders for a stay, the

motion to stay by the Institutional Lenders pending appeal should be denied. The Receiver also

respectfully requests the proposed order regarding 6250 S. Mozart and 1131-41 E. 79th that was

submitted to the Court pursuant to its order approving these sales be immediately entered.


Dated: November 4, 2020                                Kevin B. Duff, Receiver

                                               By:     /s/ Michael Rachlis
                                                       Michael Rachlis
                                                       Jodi Rosen Wine
                                                       Rachlis Duff & Peel LLC
                                                       542 South Dearborn Street, Suite 900
                                                       Chicago, IL 60605
                                                       Phone (312) 733-3950; Fax (312) 733-3952
                                                       mrachlis@rdaplaw.net
                                                       jwine@rdaplaw.net




                                                  15
 Case: 1:18-cv-05587 Document #: 854 Filed: 11/04/20 Page 17 of 17 PageID #:18604




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 4, 2020, I electronically filed the foregoing Receiver’s

Opposition to Institutional Lenders’ Motion to Stay with the Clerk of the United States District

Court for the Northern District of Illinois, using the CM/ECF system. A copy of the foregoing was

served upon counsel of record via the CM/ECF system.

       I further certify that I caused a true and correct copy of the foregoing Opposition, to be

served upon the following individuals or entities by electronic mail:

       -       Defendant Jerome Cohen (jerryc@reagan.com);

       -       All known EquityBuild investors; and

       -       All known individuals or entities that submitted a proof of claim in this action (sent

               to the e-mail address each claimant provided on the claim form).

       I further certify that the Opposition will be posted to the Receivership webpage at:

http://rdaplaw.net/receivership-for-equitybuild


                                                       /s/ Michael Rachlis

                                                       Rachlis Duff & Peel, LLC
                                                       542 South Dearborn Street, Suite 900
                                                       Chicago, IL 60605
                                                       Phone (312) 733-3950
                                                       Fax    (312) 733-3952
                                                       mrachlis@rdaplaw.net




                                                  16
